Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman et al (U.S. Patent No. 5,314,411, hereinafter Bierman).
Regarding Claim 1, Bierman discloses
A pressure transducer securing device, comprising: 
an adhesive pad (Element 34, Fig. 2; “34 is preferably made of a woven cloth material having a self-adhesive backing for attachment to the skin”, Col. 6, lines 38-40) securable to a patient at a phlebostatic axis of the patient (As this element is connectable to the skin of a patient, it could easily be attached at the phlebostatic axis of a patient); and 
an adapter coupled to the adhesive pad (Element 32, Fig. 2), the adapter is configured for receipt of a pressure transducer (Fig. 2 shows catheter 16 attached to element 32; any adapter configured for the receipt of a catheter is also configured for the receipt of a pressure transducer in the form of a catheter, which is an embodiment described in [0003] of the applicant’s specification) in order to mount the pressure transducer to the patient (Fig. 2 shows catheter 16 attached to element 30 while mounted on the patient), 

Regarding Claim 2, Bierman discloses the pressure transducer securing device of claim 1, wherein the adapter is removable from the adhesive pad (“34 could be integrated with base 32…or selectively detachable therefrom”, Col 5, line 61).
Regarding Claim 3, Bierman discloses the pressure transducer securing device of claim 1, wherein the adapter comprises a pair of flanges (The combination of Elements 32b and 32c create a flange), the pressure transducer received between the pair of flanges when the pressure transducer is received by the adapter (Fig. 2).
Claims 1, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al (U.S. Patent No. 5,037,398, hereinafter Buchanan).
Regarding Claim 1, Buchanan discloses
A pressure transducer securing device, comprising: an adhesive pad (Element 68, Fig. 2) securable to a patient at a phlebostatic axis of the patient (“When using for pulmonary artery readings it is extremely important to secure the device at the patients phlebostatic axis”, Col. 3, lines 3-5); and 
an adapter coupled to the adhesive pad (Elements 74, Fig. 3; a securing strap can be interpreted as an adapter), the adapter is configured for receipt of a pressure transducer (Element 34, which is part of pressure sensing element 18, is secured by straps 74, Fig. 3) in order to mount the pressure transducer to the patient, 
wherein the adapter is fixed or swivalable relative to the adhesive pad (“Adhesive sheet 68 provides a base to carry one or more securing straps 74, which have one end 76 permanently secured to adhesive sheet 68. The other end 78 of the strap 74 is releasably secured to adhesive sheet 68 by means of releasable fasteners 80”, Col. 5, lines 59-63). 
Regarding Claim 4, Buchanan discloses the pressure transducer securing device of claim 1, wherein the adapter comprises a clasp (Elements 74 are clasps under broadest reasonable interpretation) configured to close across the pressure transducer (“a securing strap 74…is folded over the first branch 34 
Regarding Claim 5, Buchanan discloses the pressure transducer securing device of claim 4, wherein the clasp is a conforming clasp (Elements 74 are straps, which are conformable) configured to mold to a shape of the pressure transducer (Elements 74 are straps, which can, when secured, adopt the same curvature as the element they are holding, as can be seen in Fig. 4).
Regarding Claim 7, Buchanan discloses
A method for securing a pressure transducer to a patient, comprising: 
securing an adhesive pad to the patient at a phlebostatic axis of the patient (“The adhesive sheet 68 is applied to the patient's chest 22 or forearm 32”, Col. 5, lines 57-58; under broadest reasonable interpretation the location disclosed by “phlebostatic axis” in the applicant’s disclosure can be considered the chest); and 
sliding the pressure transducer into an adapter coupled to the adhesive pad (“Chamber 42 communicates with a conduit 44 through a valve 46 and through a conduit 48 and a connector 50 to the catheter line 20”, Col. 5, lines 24-28); under broadest reasonable interpretation, threading catheter 20 to connector 50 and into conduit 44 is sliding it into the adapter of elements 74), 
wherein the adapter is fixed or swivalable relative to the adhesive pad (“Adhesive sheet 68 provides a base to carry one or more securing straps 74, which have one end 76 permanently secured to adhesive sheet 68. The other end 78 of the strap 74 is releasably secured to adhesive sheet 68 by means of releasable fasteners 80”, Col. 5, lines 59-63). 
Regarding Claim 10, Buchanan discloses the method of claim 7, further comprising closing a clasp of the adapter across the pressure transducer (“a securing strap 74…is folded over the first branch 34 of the device 18]”, Col. 5, lines 65-67) to lock the pressure transducer onto the adapter (“In order to secure the Critaflo pressure monitor device 18 to adhesive sheet 68…”, Col. 5, lines 64-65).
Regarding Claim 11, Buchanan discloses the method of claim 10, wherein the clasp molds to a shape of the pressure transducer (Elements 74 are straps, which can, when secured, adopt the same curvature as the element they are holding, as can be seen in Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Nagarkar et al (U.S. Patent Application No. 2014/0005527, hereinafter Nagarkar).
Regarding Claim 6, Bierman discloses the pressure transducer securing device of claim 1. Bierman discloses the claimed invention except for expressly disclosing wherein the adhesive pad comprises a fiberglass weaved tape with an adhesive on one side of the fiberglass weaved tape. However, Nagarkar teaches fiberglass weave layers (“50 may be made out of…fiberglass weave layers”, [0021]) as part of a flexible substrate (“The rigid-flex substrate 50 is also designed to conform to and move with the external surface”, [0021]) attached to a patient (“a substrate configured for placement on an external surface of a patient”, Abstract). Bierman discloses element 34 to be preferably made of woven cloth material having a self-adhesive backing for attachment to the skin (Col. 6, lines 38-40). Making the . 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Bierman.
Regarding Claim 8, Buchanan discloses the method of claim 7. Buchanan discloses the claimed invention except for expressly disclosing wherein the adapter is removable from the adhesive pad. However, Bierman teaches wherein the adapter is removable from the adhesive pad (“34 could be integrated with base 32…or selectively detachable therefrom”, Col 5, line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchanan, with the removable adapter of Bierman, because this allows for a system that does not interfere as much with patient movement, the need for which is taught by Bierman (Col. 2, lines 59-60). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 9, Buchanan discloses the method of Claim 7. Buchanan discloses the claimed invention except for expressly disclosing wherein sliding the pressure transducer into the adapter comprises sliding the pressure transducer between a pair of flanges of the adapter. However, Bierman teaches wherein sliding the pressure transducer into the adapter comprises sliding the pressure transducer between a pair of flanges of the adapter (“The adaptor is then snapped into the base 32. In doing this, the adaptor is pressed between the upstanding legs of the base with the detents on the adaptor legs sliding within the annular groove to hold the adaptor in the base”, Col. 8, lines 12-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchanan, with the sliding between a pair of flanges of the adapter of Bierman, because this combines with the modification of Claim 8 to allow for a system that does not interfere as . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Nilson et al (U.S. Patent Application No. 2013/0165863), which discloses a device for retaining a catheter close to a patient’s skin that uses an adhesive pad, a base, and a clasp that covers the catheter.
See Bell et al (International Patent Application No. WO 2013/109835), which discloses a molded cover that fits over a catheter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791